In a condemnation proceeding, claimant Ash-Lip Realty Corp. appeals, and petitioner City of New York cross-appeals, from so much of the fifth separate and partial final decree of the Supreme Court, Kings County, entered November 4, 1974, as, after a nonjury trial, awarded claimant $10,000. Fifth separate and partial final decree modified, on the law and the facts, by increasing the award to claimant therein to $12,500. As so modified, fifth separate and partial final decree affirmed insofar as appealed from, without costs. Under the particular circumstances and the state of the proof obtaining in this case, we find that the sum of $12,500 constitutes just compensation for the taking. We reject claimant’s contention that the filing of a Its pendens in 1966, in connection with an abortive prior public school condemnation proceeding, constituted a de facto taking. Martuscello, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.